Memorandum: Insofar as the appeal brings up for review the order of the Surrogate, even had the witness been compelled to answer, in our judgment it would not have changed the result. All concur. (The decree admits a will to probate after trial of issues of fact before Munson, J., and a jury. The order denies contestants’ motion to strike out objections to questions propounded to proponent on an examination before trial and to direct her to answer or claim her privilege.) Present — Taylor, P. J., McCurn, Larkin and Love, JJ.